



















AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT


between




HOMESTREET, INC.,




HOMESTREET BANK


and




WILLIAM ENDRESEN














1





--------------------------------------------------------------------------------






AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This amended and restated executive employment agreement (“Agreement”),
effective February 26, 2018 (the "Effective Date"), is between Home Street, Inc.
HomeStreet Bank (“Bank”) and its affiliate or subsidiary organizations and its
successors and assigns (collectively, the “Company”) and William Endresen
(“Executive”) (collectively, the “Parties”). In consideration of the foregoing
promises and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the Company and Executive hereby agree
to enter into an employment relationship in accordance with the terms and
conditions set forth below. Capitalized terms have the meanings give to them in
this Agreement or in the respective document referred to herein. In the event of
a conflict between provisions of various documents, the terms of this Agreement
control.
I.
EMPLOYMENT

A.    Position and Duties
The Company will employ Executive, and Executive will accept employment as the
Executive Vice-President, Commercial Real Estate and Commercial Capital
President, of HomeStreet Bank and report to the Chief Executive Officer of
HomeStreet Bank or his designee. Executive will perform the duties of his
position or such other position assigned to him from time to time and will
devote his full time and attention to achieving the purposes and discharging the
responsibilities afforded the positions, and such other duties as may be
assigned by the Company, which relate to the business of the Company and are
reasonably consistent with Executive’s position. During Executive’s employment,
Executive will not engage in any business activity that, in the reasonable
judgment of the Chief Executive Officer, conflicts with the duties of Executive
under this Agreement, whether or not such activity is pursued for gain, profit
or other advantage. Executive will comply with Company policies and procedures,
and all applicable laws and regulations.
B.
 Term of Agreement

This Agreement shall commence on the Effective Date and continue for an initial
term of three (3) years (“Initial Term”) unless sooner terminated as set forth
in Section III. Either party may elect to terminate this Agreement or
Executive’s employment at the end of the Initial Term by providing notice to the
other party at least sixty (60) days prior to the end of the term. This
Agreement shall automatically renew for a one year term absent notice from
either party to terminate or absent mutual agreement. Notwithstanding any
termination of this Agreement or Executive's employment, the Executive shall
remain subject to the restrictions in Section IV of this Agreement.
II.
COMPENSATION AND BENEFITS

The Company agrees to pay to Executive and Executive agrees to accept in
exchange for the services rendered hereunder the following compensation and
benefits:


1
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





A.    Annual Salary
Executive’s compensation shall consist of an annual base salary (the "Salary")
of no less than $315,000.00 annually (equivalent to $26,250 per month), payable
in accordance with the payroll practices of the Company.
B.    Annual Incentive Payment
The Company shall establish a performance based target incentive bonus under the
terms of the Company’s incentive bonus compensation plan in effect from time to
time, based on loan production volume and based on pre-tax, pre-incentive
division income, credit quality or other targets (“Target Incentive Payment”).
The Chief Executive Officer or his designee, in consultation with Executive,
shall establish the individual performance objectives. Subject to Board
oversight, the Chief Executive Officer, or his designee, shall reasonably
determine the extent to which the Target Incentive Payment has been earned and
shall ensure that an incentive payment complies with Sound Incentive
Compensation Planning Guidelines and other regulations or restrictions
applicable to financial institutions.
C.
Equity Compensation

Executive may be awarded additional stock options, restricted stock units or
performance stock units under the 2014 Equity Incentive Plan or its successor.
D.
Benefits

Executive shall be eligible to participate, subject to and in accordance with
applicable eligibility requirements, in such benefit programs as are provided to
the Bank’s employees, which may include, at a minimum, free personal banking and
premium checking with automatic payroll deposit and reduced closing costs on
mortgage loans, sick leave, basic health, life and disability insurance.
Executive shall be provided four (4) weeks of vacation per year of employment,
earned and available for use consistent with Company and Bank policies,
including any maximum accrual limits. The Bank shall provide Executive paid
parking.
E.
Business Expenses

Executive shall be reimbursed for all reasonable out-of-pocket expenses actually
incurred by Executive in the conduct of the business of the Company, provided
that Executive that such expenses are consistent with Company business expense
policies and Executive submits appropriate supporting documentation for all such
expenses to the Company on a timely basis in accordance with the policies of the
Company and the Bank, effective as such on the date such expenses are incurred.


2
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





III.
TERMINATION

A.
Employment Termination

Prior to the end of the term identified in Section I.B., this Agreement and
Executive’s employment may be terminated by the Company or the Bank for Cause
(as defined below), or without Cause or by Executive for Good Reason (as defined
below) or without Good Reason or upon the Executive’s death or Total Disability.
Except where a specific notice procedure is described herein, the Company or
Executive shall provide the other party at least thirty (30) days’ notice of any
termination (or 30 days of pay in lieu of notice). Upon any termination of
employment, Executive shall be entitled to receive payments or benefits as
described in this Agreement.
B.
Automatic Termination on Death or Total Disability

This Agreement and Executive’s employment hereunder shall terminate
automatically upon the death or Total Disability of Executive. “Total
Disability” shall have the same meaning as defined in the Company’s long-term
disability plan or policy. Termination hereunder shall be deemed to be effective
(a) upon Executive’s death or (b) immediately upon the sooner to occur of a
determination by the Company’s long-term disability insurance carrier or
Executive’s primary care physician that Executive is disabled and eligible for
long-term disability benefits. Executive shall receive the following benefits on
termination of employment for Death or Disability:
(1)    Executive’s earned but unpaid Salary through the effective date of the
termination;
(2)    Subject to the provisions of the Company’s incentive bonus compensation
plan in effect from time to time, any earned but unpaid incentive compensation,
including incentive compensation earned in the previous year but not yet paid;
(3)    Accrued but unused vacation pay consistent with the Company’s vacation
policy;
(4)    Reimbursable business expenses for activities prior to the effective date
of termination;
(5)    Any vested equity grants shall remain exercisable for a period of six
months after death as provided under the terms of any grant or plan
(6)    In the event of Total Disability, in order to receive the benefits
described herein that Executive is not otherwise entitled to receive, no later
than sixty (60) days after termination of employment, the Company and Executive
must execute a general release agreement (“Release”) in order to receive the
severance benefits. The Release will be effective upon completion of the
payments due to Executive. Executive must also remain in substantial and
continued compliance with the terms of Section IV of this Agreement.
(8)    In the event of death, all payments shall be made to the person or
persons identified as the Executive’s beneficiary for any Company-sponsored life
insurance.


3
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





C.
Termination with Cause or Resignation Without Good Reason

If the Company terminates Executive’s employment with Cause or Executive resigns
without Good Reason, the Company shall provide Executive compensation and
benefits as follows:
(1)    Payment of Executive’s earned but unpaid Salary through the effective
date of termination.
(2)    Payment of the value of Executive’s earned but unused vacation consistent
with Company policy that applies to all employees.
(3)     Reimbursement of all reasonable business expenses incurred for
activities prior to the Effective Date of termination.
(4)    Any vested equity grants shall remain exercisable for a period of 90 days
after termination under the terms of any grant or plan.
D.
Termination Without Cause or Executive Resigns for Good Reason

Other than in the case of a Change in Control as defined in the Executive Change
In Control Agreement referred to in Section J below, if the Company or Bank
terminates Executive’s employment without Cause or Executive terminates his
employment for Good Reason, then Executive shall be entitled to receive the
following termination payments:
(1)    As severance pay, an amount equal to one-and-a-half (1.5) times (a)
Executive’s Salary and (b) one-and-a-half (1.5) times the greater of Executive
last incentive bonus and the then-current year Target Incentive Payment. The
payment hereunder will be paid in 18 equal installments in conjunction with
Company’s regular pay periods commencing with the pay period following the
Effective Date of the Company’s release agreement identified below, provided,
however the payment may be delayed as required to avoid additional tax for a
“specified employee” under Section 409A as stated in Section VI.G;
(2)    Executive’s earned but unpaid Salary, paid on the next regularly
scheduled payroll date following the date on which Executive’s employment
terminated;
(3)    Any earned but unpaid incentive compensation, including incentive
compensation earned in the prior year but not yet paid;
(4)     The value of Executive’s accrued but unused vacation, consistent with
the Company’s vacation policy applicable to all employees;
(5)    Reimbursement of all reasonable business expenses incurred for activities
prior to the effective date of termination;
(6)    All of Executive’s unvested time-based equity grants shall vest
immediately and remain exercisable consistent with any such grant or applicable
plan.


4
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





(7)    In order to receive the benefits described herein that Executive is not
otherwise entitled to receive, no later than sixty (60) days after termination
of employment, the Company and Executive must execute the Company’s general
release agreement in order to receive the severance benefits. Executive must
also remain in substantial and continued compliance with the terms of Section IV
of this Agreement.
E.
Definitions of “Cause”, “Good Reason”

1.
Cause

Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” shall mean the occurrence of one or more of the following
events:
(a)    the willful and continued failure of the Executive to perform his duties;
(b)    the willful engaging by the Executive in illegal conduct, fraud, or gross
misconduct which in the reasonable judgment of the Company is materially
injurious to the Company;
(c)    the Executive’s conviction or plea of guilty or nolo contendere to the
charge of commission of a criminal offense (other than a minor traffic charge);
or
(d)    the Executive’s breach of a regulatory rule that in the reasonable
judgment of the Company materially and adversely affects the Executive’s ability
to perform the Executive’s principal employment duties for the Company and its
affiliates.
(e)    Prior to a termination for Cause under subsection (a) above, Employer
shall provide Executive 30-day prior written notice of the claimed basis for the
possible “Cause” termination and an opportunity for Executive to cure any defect
or deficiency on his performance.
2.
Good Reason

For the purposes of this Agreement, “Good Reason” shall mean that Executive,
without his consent, has experienced one of the following events or
circumstances:
(a)    a material decrease (more than 15%) in the Executive’s annual Salary
without his prior agreement;
(b)    relocation of Executive’s primary workplace outside of Orange County,
Southern California or outside of a 30-mile radius of Seattle, Washington;
(c)    material breach of this Agreement by the Company.
Notwithstanding the foregoing, termination of employment by Executive will not
be for Good Reason unless (i) Executive notifies the Company in writing of the
existence of the condition which Executive believes constitutes Good Reason
within sixty (60) days of the initial existence of such condition (which notice
specifically identifies such condition), and (ii) the Company fails to remedy
such condition within thirty (30) days after the date on which it receives such
notice (the


5
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





“Remedial Period”) whereupon Executive’s employment shall be deemed to be
terminated for Good Reason upon failure of the Company to remedy. If Company
attempts to cure, or disputes the existence of Good Reason, it shall provide
documentary evidence thereof to Executive within the Remedial Period. Executive
may elect to remain employed by Company and dispute any response by Company
during the Remedial Period, without prejudice to the claim of Good Reason, by
invoking the provisions of Article VI.I. If Executive terminates employment
before the expiration of the Remedial Period or after the Company remedies the
condition (even if within the end of the Remedial Period), then Executive’s
termination will not be considered to be for Good Reason. Even where the parties
dispute the existence of Good Reason and Executive invokes a dispute resolution
process, Executive’s “separation from service” must occur no later than six
months following the initial existence of the circumstances giving rise to Good
Reason.
IV.
CONFIDENTIALITY; NON-SOLICITATION;

Confidentiality Non-Solicitation and Noncompetition Agreement
Executive recognizes that the Company’s business and continued success depend
upon the use and protection of confidential information and proprietary
information, and therefore Executive is subject to, and this Agreement is
conditioned on agreement to, the terms of the Confidentiality, Nonsolicitation
and Noncompetition Agreement (the “Confidentiality Agreement”) substantially in
the form attached hereto as Exhibit ‘A’ entered into by Executive and the terms
of the Confidentiality Agreement shall survive the termination of Executive’s
employment with the Company or a Successor Employer for a period of ten (10)
years from termination unless otherwise required by law.
V.
ASSIGNMENT

This Agreement is personal to Executive and shall not be assignable by
Executive. The Company may assign its rights hereunder to (a) any other
corporation resulting from any merger, consolidation or other reorganization to
which the Company is a party; (b) any other corporation, partnership,
association or other person to which the Company may transfer all or
substantially all of the assets and business of the Company existing at such
time; or (c) any subsidiary, parent or other affiliate of the Company
(“Successor Employer”). All of the terms and provisions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.
VI.
MISCELLANEOUS

A.    Amendments
The parties acknowledge that changes in the law, or in interpretation of
existing law, including the Internal Revenue Code, may impact the terms of this
Agreement, in particular Sections II. Band C. In such event, the parties agree
to negotiate and execute appropriate amendments to ensure favored tax treatment
or other favorable benefits for either or both parties. No amendment,
modification, waiver, termination or discharge of any provision of this
Agreement, or consent to any departure therefrom by either party hereto, shall
in any event be effective unless the same shall


6
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





be in writing, specifically identifying this Agreement and the provision
intended to be amended, modified, waived, terminated or discharged and signed by
the Company and Executive, and each such amendment, modification, waiver,
termination or discharge shall be effective only in the specific instance and
for the specific purpose for which given. No provision of this Agreement shall
be varied, contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by the Company and Executive.
B.     Applicable Law
This Agreement shall in all respects, including all matters of construction,
validity and performance, be governed by, and construed and enforced in
accordance with, the laws of the State of Washington, without regard to any
rules governing conflicts of laws.


C.    Entire Agreement
Except as specified below, this Agreement, including its Exhibits, on and as of
the date hereof, constitutes the entire agreement between the Company and
Executive with respect to the subject matter hereof. To the extent any
agreement, plan or policy of the Company is inconsistent with this Agreement,
the provisions of this Agreement shall prevail and control and such other
agreement, plan or policy will be construed by Company to be consistent with
this Agreement and, if that is not possible, the other agreement, plan or policy
shall be modified as to Executive to be in conformance with this Agreement
D.    Severability
If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any regulatory action, applicable law or rule
in any jurisdiction, such invalidity, illegality or unenforceability, regardless
of the reason therefor shall not affect any other provision of this Agreement or
any action in any other jurisdiction, or the obligation of any other entity to
this Agreement. If either entity to this Agreement is determined by any
regulatory authority or court not to be able to perform its obligation(s) to
Executive or not to have the authority to enter into this Agreement, then the
other entity shall be liable therefor.
E.    Legal Limitations
Notwithstanding any provision to the contrary in this Agreement, no payment of
any type or amount of compensation or benefits shall be made or owed by Company
to Executive pursuant to this Agreement or otherwise if payment of such type or
amount is prohibited by, is not permitted under, or has not received any
required approval under, any applicable governmental statute, regulation, rule,
order (including any cease and desist order), determination, opinion, or similar
provision whether now in existence or hereafter adopted or imposed, including
without limitation, by or under (i) any provisions of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (“Dodd-Frank”) and regulations promulgated
thereunder, (ii) any governmental provisions relating to indemnification by
Company or an affiliate, including without limitation any applicable
prohibitions or restrictions on depository institutions and their affiliates set
forth in 12 USC 1828(k) or in 12 CFR Part 359, or (iii) any governmental
provisions relating to payment of golden parachutes


7
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





or similar payments, including without limitation any prohibitions or
restrictions on such payments by troubled institutions and companies and their
affiliates set forth in 12 USC 1828(k) or in 12 CFR Part 359. In the event any
payment to Executive is prohibited or otherwise restricted, (x) such payment
shall, to the extent allowed by law, order or regulatory determination and not
objected to by applicable banking or other regulatory agencies, be reinstated as
an obligation of the obligor(s) without further action immediately upon the
cessation of such prohibition or restriction, and (y) the Company shall use its
best efforts to secure the consent, if any shall be required, of the FDIC or
other applicable banking or other regulatory agencies to make such payments in
the highest amount permissible, up to the amount provided for in this Agreement.
If any payment made to Executive hereunder or under any prior employment
agreement or arrangement is required under any applicable governmental provision
(including, without limitation, Dodd-Frank and regulations promulgated
thereunder) to be paid back to Company, the Executive shall upon written demand
from Company promptly pay such amount back to Company.
F.    Code Section 280G
In the event that any payments or benefits provided or to be provided by the
Company or the Bank to the Executive under this Agreement (“Covered Payments”)
(a) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (b) but for this
Section VI.F. would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code, then the Covered Payments shall be payable either: (i) in
full, or (ii) an amount reduced to the minimum extent necessary to ensure that
no portion of such Covered Payments is subject to excise tax under Section 4999
of the Code, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the excise tax imposed by
Section 4999, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. Any such reduction shall
be made by the Company in its sole discretion consistent with the requirements
of Section 409A of the Internal Revenue Code.
G.    Code Section 409A
With respect to any payments or benefits hereunder that are subject to Code
Section 409A and any official guidance and regulations issued thereunder
(together “Code Section 409A”) and that are payable on account of Executive’s
termination of employment, such payments shall only be made if such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A. The Company may adjust any payment hereunder to avoid liability or
obligation under Code Section 409A but such adjustments shall ensure that the
payments are made in a manner that is as close to the terms of this Agreement as
possible. Notwithstanding anything to the contrary contained in this Agreement,
all reimbursements for costs and expenses under this Agreement will be paid in
no event later than the end of the calendar year following the calendar year in
which Executive incurs such expense. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (ii) the amount of expenses eligible for reimbursements or in-


8
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





kind benefits provided during any taxable year shall not affect the expenses
eligible for reimbursement or in-kind benefits to be provided in any other
taxable year.
The Company and the Bank make no representations or warranties to Executive with
respect to any tax, economic or legal consequences of this Agreement or any
payments or other benefits provided hereunder, including without limitation
under Code Section 409A, and no provision of the Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A from Executive or any other individual to the Company or any of its
affiliates. Executive, by executing this Agreement, shall be deemed to have
waived any claim against the Company and its affiliates with respect to any such
tax, economic or legal consequences of this Agreement or any payments or other
benefits provided hereunder. However, the parties intend that this Agreement and
the payments and other benefits provided hereunder be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury Regulation
Section 1.409A-1(b)(4), the involuntary separation pay plan exception described
in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To the extent
Code Section 409A is applicable to this Agreement (and such payments and
benefits), the parties intend that this Agreement (and such payments and
benefits) comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. In addition, if Executive is a “specified employee,” within the
meaning of Code Section 409A, then to the extent necessary to avoid subjecting
Executive to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the six (6)
month period immediately following Executive’s “separation from service” for
reasons other than Executive’s death (except those payments that may be exempt
from 409A by virtue of the short-term deferral exception to 409A) shall not be
paid to Executive during such period, but shall instead be accumulated and paid
to Executive in a lump sum on the first business day after the date that is six
(6) months following Executive’s separation from service.
H.    No Mitigation/Offset
In order to receive severance benefits provided in this Agreement, Executive
shall not be required to engage in mitigation activities or seek alternative
employment, nor would any other compensation received by Executive serve as an
offset agreement to the severance or other benefits provided in this Agreement.
I.    Disputes
(1)    In the event of a dispute or claim between Executive and the Company or
the Bank related to Employee’s employment or termination of employment, all such
disputes or claims will be resolved exclusively by confidential arbitration in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (the “AAA”). This means that the parties agree to waive their rights
to have such disputes or claims decided in court by a jury. Instead, such
disputes or claims will be resolved by an impartial AAA arbitrator (or other
mutually agreeable person) whose decision will be final.


9
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





(2)    The only disputes or claims that are not subject to arbitration are any
claims by Executive for workers’ compensation or unemployment benefits, and any
claim by Executive for benefits under an employee benefit plan that provides its
own arbitration procedure. Also, Executive and Employer may seek injunctive
relief in court in appropriate circumstances.
(3)    The arbitration procedure will afford Executive and Employer the full
range of statutory remedies, based on the statutes of limitations that would
apply to the specific claims asserted as if they were asserted in court.
Employer will pay all costs that are unique to arbitration, except that the
party who initiates arbitration will pay the filing fee charged by AAA.
Executive and Employer shall be entitled to discovery sufficient to adequately
arbitrate their claims, including access to essential documents and witnesses,
as determined by the arbitrator and subject to limited judicial review. In order
for any judicial review of the arbitrator’s decision to be successfully
accomplished, the arbitrator will issue a written decision that will decide all
issues submitted and will reveal the essential findings and conclusions on which
the award is based. The substantially prevailing party will be entitled to
reimbursement of attorneys’ fees and costs of the arbitration proceeding.
J.    Change in Control Agreement
In conjunction with and as part of this Agreement, the parties will execute and
enter into an Executive Change In Control Agreement substantially in the form of
agreement attached hereto as Exhibit B.
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement
effective on the date first set forth above.




WILLIAM ENDRESEN
 
/s/ William Endresen
 
Date February 27, 2018
 
 
 
HOMESTREET BANK
 
By Pam Taylor
 
Its EVP/ HR Director
 
Date February 27, 2018
 
 
 
HOMESTREET, INC.
 
By Pam Taylor
 
Its EVP/ HR Director
 
Date February 27, 2018
 





10
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





EXHIBIT A
CONFIDENTIALITY, NONSOLICITATION AND NONCOMPETITION AGREEMENT


This Confidentiality, Nonsolicitation and Noncompetition Agreement (“Agreement”)
is between HomeStreet Bank (“Bank”), its parent, affiliate or subsidiary
organizations and successors and assigns (collectively, the “Company” or
“HomeStreet”) and William Endresen (“Employee”) (collectively, the “Parties”).


RECITALS


1.
Employee is employed as Commercial Real Estate and Commercial Capital President
and an Executive Vice President for HomeStreet. By virtue of his/her position
with the Company, Employee has access to Confidential Information (defined
below), which must remain confidential during and after his/her employment.
Employee also has access to important customer and employee relationships that
must be protected from unfair competition or misuse that might advantage others
to the detriment of HomeStreet.

  
2.
With this agreement, the Company is providing Employee a Change in Control
benefit to which he/she is not otherwise entitled. The Change in Control
benefits, Employee’s continuing employment with HomeStreet, and access to
Confidential Information and relationships with HomeStreet customers and
employees all serve as consideration for the obligations stated in this
Agreement.



AGREEMENT


1.
“Confidential Information” means information concerning the business,
operations, strategies, financial status, products, services, customer names,
customer lists and customer information of HomeStreet, which is confidential or
proprietary to HomeStreet. Confidential Information does not include information
that: (a) is or becomes generally available to the public through no fault or
act of Employee in violation of this Agreement; (b) is or becomes available to
Employee on a non-confidential basis from a source other than HomeStreet not
known to Employee to be prohibited from disclosing such information by a
contractual, legal or fiduciary obligation of confidentiality; (c) is
independently developed by the Employee without use of or reliance on, either
directly or indirectly, Confidential Information; or (d) was known to or in the
possession of Employee on a non-confidential basis prior to disclosure by
HomeStreet.



2.
All Confidential Information is and shall remain the property of HomeStreet. No
license or conveyance of any right is granted or implied by the distribution of
any Confidential Information to Employee. Employee agrees not to use, duplicate,
or reproduce in any way any Confidential Information for Employee’s own benefit
or financial gain, or for any third party’s benefit or financial gain, except in
connection with rendering services to HomeStreet. All documents (originals and
copies, including electronic versions) containing Confidential Information shall
be returned to HomeStreet upon termination.





11
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





3.
During, and after the termination of, his/her employment, Employee agrees not to
disclose any of HomeStreet’s Confidential Information to any person or entity or
use such Confidential Information to his/her own benefit or the benefit of any
person or entity other than HomeStreet. This provision shall not prohibit
disclosure of Confidential Information during Employee’s employment to an
officer, employee, fiduciary or affiliate of HomeStreet, or a HomeStreet vendor,
provided a third party outside HomeStreet (such as a vendor) has signed a
similar confidentiality agreement, or such disclosure of Confidential
Information is required by lawful judicial or governmental order. Employee
agrees to give HomeStreet reasonable notice in writing in advance of releasing
Confidential Information pursuant to any judicial or governmental order.
Employee additionally agrees to implement and maintain at all times reasonably
appropriate procedures and controls to ensure at all times the security and
confidentiality of all of HomeStreet’s Confidential Information, to protect
against any anticipated threats or hazards to the security or integrity of such
information; and to protect against unauthorized access to or use of such
information that could result in substantial harm or inconvenience to Home
Street or any customer of HomeStreet. Employee agrees to notify HomeStreet of
any known security breach, any known unauthorized release of Confidential
Information, or any known unauthorized attempt to access Confidential
Information of which it becomes aware within a reasonable time of the occurrence
of such event. Such notice will include, at a minimum, the date and time of any
such event, the nature and extent of Confidential Information involved in any
such event, and the corrective measures taken by Employee in response to any
such event.



4.
During Employee’s employment with the Company and/or a successor employer and
for eighteen (18) months after the termination of such employment, Employee will
not, directly or indirectly, on his own or on behalf of any other entity:
(1) induce, or attempt to induce, any employee, executive, or independent
contractor of the Company to cease such employment or relationship with
HomeStreet; (2) engage, employ, contract with, or participate in ownership with
any person who was an employee, executive, or independent contractor for
HomeStreet within the six (6) months immediately prior to such engagement,
employment, contract or other business relationship on behalf of any Competing
Business (defined below); or (3)  solicit, divert, appropriate to or accept on
behalf of any Competing Business, any business or account from any customer of
the Company with whom Employee has interacted as part of his/her duties with the
Company or about whom Employee has acquired confidential information in the
course of his employment, or encourage or entice any such customer to cease its
business or banking relationship with the Company; or (4) engage or participate
in, contract with or become employed by or render advisory or consulting or
other services to any Competing Business, or otherwise compete with the Company
on his own behalf or for the benefit of any other entity.

5.
For the purposes of this Agreement, “Competing Business” means any bank or
thrift with an office or branch in Alaska, Arizona, California, Colorado,
Hawaii, Idaho, Nevada, Oregon, Utah or Washington.



6.
Employee acknowledges and agrees that the restrictive covenants in this
Agreement are reasonable and necessary to protect HomeStreet’s goodwill,
confidential and proprietary information, trade secrets, business strategies,
customer relationships and other legitimate



12
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





business interests, that irreparable injury will result to the Company if
Employee breaches or threatens to breach any terms of the Agreement, and that in
the event Employee breaches or threatens to breach any terms of the Agreement,
HomeStreet will have no adequate remedy at law. Employee accordingly agrees that
in the event of any actual or threatened breach by him or her of any of the
terms of the Agreement, HomeStreet shall be entitled to immediate temporary
injunctive and other equitable relief, and without the necessity of showing
actual monetary damages, subject to hearing as soon thereafter as possible.
Nothing contained herein shall be construed as prohibiting HomeStreet from
pursuing any other remedies available to it for such breach or threatened
breach, including the recovery of any damages which it is able to prove. If a
bond is required in any action to enforce a right under this Agreement,
including an action for a Temporary Restraining Order or Preliminary Injunction,
the parties hereto agree that a reasonable amount of bond is $100.


7.
Nothing in this Agreement alters the at-will nature of Employee’s employment
with HomeStreet. If the Company or Employee should terminate the employment
relationship, this Agreement shall remain in full force and effect.



8.
Employee agrees that a successor in interest to HomeStreet may enforce the
rights set forth in this Agreement following a change of control, without
further express consent by Employee and that HomeStreet may, at its option,
assign its rights to any successor or assign. Any amendment to or modification
of this Agreement, or waiver of any obligation hereunder, shall be in writing
signed by the party to be bound thereby. Any waiver by HomeStreet of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any subsequent breach of the provision or as a waiver of a breach of any other
provision of this Agreement.



9.
This Agreement shall be governed by the law of the State of Washington. This
Agreement sets forth the entire agreement, and supersedes any prior agreements,
with regard to the subject matter hereof. Employee acknowledges that he/she has
carefully read all of the provisions of this Agreement and agree that (a) the
same are necessary for the reasonable and proper protection of the Company’s
business, (b) every provision of this Agreement is reasonable with respect to
its scope and duration and (c) he/she has received a copy of this Agreement and
had the opportunity to review it with legal counsel, at his/her option. If
either Party to this Agreement commences legal action to enforce any rights
arising out of or relating to this Agreement, the prevailing Party in any such
action shall be entitled to recover reasonable attorneys’ fees and costs,
including fees and costs on appeal. The venue for any legal action shall be
Seattle, Washington. If a court of law holds any provision of this Agreement to
be illegal, invalid or unenforceable, (a) that provision shall be deemed amended
to achieve an economic effect that is as near as possible to that provided by
the original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected.

   


13
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





This Agreement is dated this 27th day of February 2018.




HomeStreet Bank
 
Employee
/s/ Pam Taylor
 
/s/ William Endresen
 
 
 





EXHIBIT B
EXECUTIVE CHANGE IN CONTROL AGREEMENT


HomeStreet, Inc. and HomeStreet Bank (collectively “the Company” or “Employer”)
and William Endresen (“Employee”) enter into this agreement ( the “CIC
Agreement”) to provide certain benefits to Employee in the event that Employee’s
employment is terminated as a result of a Change in Control, as defined below.
This CIC Agreement is executed in conjunction with a Confidentiality,
Nonsolicitation and Noncompetition Agreement and provides consideration for the
obligations thereunder.
AGREEMENT
Change in Control Benefit. If within twelve months following a Change in Control
or ninety (90) days prior to a Change in Control, Employee resigns for Good
Reason or Employee’s employment is terminated by the Company for any reason
except for Cause, Employer shall pay Employee as severance pay an amount equal
to one-and-a-half (1.5) base salary plus an amount equal to one-and-a-half (1.5)
times his last annual bonus paid or his/her Target Incentive Compensation for
the current year, whichever is greater (“Change in Control Payment”), provided
Employee executes a release agreement in favor of the Company and the Bank at
the time of termination of his employment. Payment shall be made in a lump sum
on the earlier of the 90 days following the employee’s termination of employment
or March 15 of the year following the year in which the termination occurred,
provided that Employee has executed and submitted a general release of claims
and the statutory period during which the Employee is entitled to revoke the
release of claims has expired before the payment date. The Change in Control
Payment will be subject to the Company’s collection of applicable federal income
and employment withholding taxes.




14
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





Definitions. For purposes of this agreement, the following definitions will be
in effect:
A.
Assets means all or substantially all of the assets of the Company, as they
shall be held by the Company from time to time, including the assets of all
divisions, segments, and business units in existence at such time.

B.
Change in Control means except for a sale of the Company’s stock in a
broad-based public offering:

1.
One person or entity acquiring or otherwise becoming the owner of fifty percent
(50%) or more of the Company’s outstanding shares; or

2.
Dissolution or sale of fifty percent (50%) or more in value of the assets of
either HomeStreet, Inc. or HomeStreet Bank; or

3.
A change “in the ownership or effective control” or “in the ownership of a
substantial portion of the assets” of Employer, within the meaning of
Section 280G or the Internal Revenue Code.

C.
Good Reason means any of the following, provided (a) Employee first gives
written notice of such Good Reason to Employer within 60 days of the occurrence
of the circumstances constituting Good Reason, (b) Employer has at least thirty
(30) days to cure such condition or circumstance and (c) Employee’s separation
from service occurs no later than six (6) months following the initial existence
of the circumstances giving rise to Good Reason:

1.
A change in Employee’s duties, responsibilities or reporting relationships which
represents a material adverse change from those in effect immediately prior to
such change; or

2.
A reduction of more than fifteen percent (15%) of Employee’s base compensation
without Employee’s prior agreement; or

3.
Relocation of Employee’s primary workplace outside of the Orange County of
Southern California.

D.
Control means owning, and having the present and continuing right to exercise
control over, a majority of the voting power of, and right to exercise control
over management of, any entity, which right is not subject to any material
limitations, qualifications, or exceptions (whether temporary or permanent).

E.
Termination for Cause means a termination of Employee’s employment by reason of
Employee’s :

1.
Breach of any contractual obligation to the Company (including violation of any
Confidentiality, Nonsolicitation and Noncompetition Agreement that Employee has
executed), provided Employee has not cured such breach



15
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





within fourteen (14) days of receipt of written notice of such breach from the
Company;
2.
Willful breach or neglect of duties he/she is required to perform, provided
Employee has not cured such breach within fourteen (14) days of receipt of
written notice of such breach from the Company;

3.
Commission of act(s) of dishonesty, theft, embezzlement, fraud,
misrepresentation or other act(s) of moral turpitude against the Company, its
subsidiaries or affiliates, its shareholders or employees or which adversely
impact the interest of Employer;

4.
Willful and continual failure to comply with any law, rule or regulation (other
than traffic violations or similar offenses), provided that Employee has been
given written notice of such failure and has not complied within fourteen (14)
days after receipt of such notice (from the Company or a regulator or other
authoritative source), or final cease and desist order of a regulatory agency
having jurisdiction over Employer;

5.
Failure to follow direction, which failure is not corrected within fourteen (14)
days after receipt by Employee of written notice outlining the corrective action
required;

6.
Death or disability (“disability” is defined as the inability to perform the
duties of his position for a consecutive period of 120 days or for any 150 days
in any calendar year); or

7.
Other conduct or omission by Employee that Employer concludes is materially
injurious to the Employer’s interests.

F.
Transfer shall mean the sale, transfer, or disposition of all or substantially
all of the Assets in a single transaction or group of related transactions, but
shall not include the sale, transfer, or disposition of any of the Assets in the
ordinary course of business.

VII.Term of Agreement. This CIC Agreement shall be in effect for a term that is
coextensive with Employee’s executive employment agreement and shall
automatically renew in successive one year increments, provided Employee remains
employed by the Company, Employee has executed a Confidentiality,
Nonsolicitation and Noncompetition Agreement in a form acceptable to the
Company, and neither party provides the other written notice of an intent not to
renew this CIC Agreement more than thirty (30) days prior to its renewal.
Provided the Change in Control occurs during the term of this CIC Agreement,
then the Change in Control Payment required under paragraph 1 of this CIC
Agreement shall still be payable, even if the resignation or termination that
triggers the payment occurs after the agreement has expired. In addition, if the
Company is, at the time the Change in Control Payment is payable, prohibited or
restricted by applicable statutory, regulatory, contractual or other legal
requirement from making


16
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





the Change in Control Payment, then the Company shall be obligated for a period
of three (3) years from such time to make the Change in Control Payment (or any
unpaid portion) in the event that such prohibition or restriction is no longer
applicable and the Company is otherwise then legally permitted to make such
payment. In the event that any Change in Control Payment (or any portion
thereof) made to Employee hereunder or under any prior similar agreement or
understanding is required under any applicable statutory, regulatory, order,
contractual or other legal requirement to be paid back to the Company (or its
successor), then Employee shall upon written demand from the Company (or its
successor) promptly pay such amount back to the Company (or its successor).
VIII.Miscellaneous Provisions


17
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





A.
Death. Should Employee die after becoming entitled to but before receipt of the
Change in Control Payment under Section I of this agreement, then such payment
will be made to the executors or administrators of his/her estate.

B.
General Creditor Status. The payment to which Employee may become entitled
hereunder will be paid, when due, from the general assets of the Company, and no
trust fund, escrow arrangement or other segregated account will be established
as a funding vehicle for such payment. Accordingly, Employee’s right (or the
right of the personal representatives or beneficiaries of Employee’s estate) to
receive any payment hereunder will at all times be that of a general creditor of
the Company and will have no priority over the claims of other general
creditors.

C.
Regulatory Effect. The terms of this CIC Agreement and the payment of any Change
in Control Payment is subject to and may be limited by applicable statutory,
regulatory, contractual or other legal restriction binding on the Company or any
required regulatory approval.

D.
Miscellaneous. This CIC Agreement will be binding upon the Company, its
successors and assigns (including, without limitation, the surviving entity in
any Change in Control) and is to be construed and interpreted under the laws of
the State of Washington. This CIC Agreement shall be interpreted and
administered in order to be an exempt “short term deferral” under Section 409A
of the Internal Revenue Code and the regulations thereunder. This CIC Agreement
may be amended only by written instrument signed by Employee and an authorized
officer of the Company other than Employee. It supersedes all other Change in
Control agreements executed by Employee and the Company. If any provision of
this CIC Agreement as applied to Employee or the Company or to any circumstance
should be adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision will in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this CIC Agreement, or the enforceability
or invalidity of this CIC Agreement as a whole. Should any provision of this CIC
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision will be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this CIC Agreement will continue
in full force and effect.

E.
Attorneys’ Fees. In the event of any legal proceeding with respect to any
controversy, claim or dispute relating to the interpretation or application of
the provisions of this letter agreement or any benefits payable hereunder, the
prevailing party in such proceedings will be entitled to recover from the losing



18
ENDRESEN Employment Agreement

--------------------------------------------------------------------------------





party reasonable attorney fees and costs incurred in connection with such
proceedings or in the enforcement or collection of any judgment or award
rendered in such proceedings. For purposes of this provision, the prevailing
party means the party determined by the court to have most nearly prevailed in
the proceedings, even if that party does not prevail in all matters, and does
not necessarily mean the party in whose favor the judgment is actually rendered.
Internal Revenue Code Section 280G. Notwithstanding anything in this CIC
Agreement to the contrary, if it is determined by legal counsel (or other tax
advisor to Employee) that the total of the Change in Control Payment, together
with any other payments or benefits paid by the Employer to Employee, would
constitute an "excess parachute payment" within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended, and the net after-tax amount that
Employee would realize from such compensation, considering Employee's federal
and state income tax brackets and the excise tax, would be greater if the
compensation payable hereunder were limited, then the compensation payable
hereunder shall be limited in the manner determined by such counsel or advisor,
to maximize Employee's net after-tax income.
Dated this 27 day of February, 2018.    
 
 
HOMESTREET BANK
 
 
 
 
 
/s/ William Endresen
 
By /s/ Pam Taylor            
 
Employee
 
Its EVP/ HR Director        
 
Date February 27, 2018         
 
Date     February 27, 2018            
 
 
 
 
 
 
 
HOMESTREET, INC.
 
 
 
 
 
 
 
By /s/ Pam Taylor            
 
 
 
Its EVP/ HR Director        
 













19
ENDRESEN Employment Agreement